  

Se 2:19-cr- LA GAD- EAS ECF No. 34 filed 10/04/19 PagelD.244 Page 1 of 2 4)

United Sols of Amuica

Vs
frswonth une l LL, [E
Docleot Mo: O64S2 + IICR2002¢6-00) OCT 04 2019
d : Shwi . rain CLE
Ju qe Name Gev wih A DES OrFICE

Respected Yeu Honot,
Pim aluady fentenad on August a9” 9019.
When 2 war averted in location (Michigan OTW alvpot). Thame my
propaity (Backpack, tape , Harddisk , wattet with Cords, phon,
Smoxt vote,» Gold Chain , Gold ving and Chargers ) all How ove phon

by Aepostmont of Homeland Security (DHS), 2 Wor buon erged Since
Smontta and alo 2 ame property (Toker)? tn Midland County Jail:

2m alot fe Compa my Sentencing 1 Deombary Hon Bly od ey
to te depot fson Unibd Stati. for MY PROPERTY J Hog uerte
Atttney many tim but Sill J banond get my ptoperty Yet, hte tr oh
won serpending erttat me oat my family:

Your tHonot ploase bale mre ut Lo get Mm pigpeily back
One J retuned to my Counliy J Gri eftoll all Bex.

Please and HMankegyat for yout Hime your Honct
Cortihicak of Srovice
Ati posta pone bean Sent
Copies Via Bapulas mail | Yeus Sinconby

Dak : 10 Jorfeor9
Vom + Aswanth Nuva
 

 

ASWANTH NUNE

NAME

ST21A-039

N _ REG. NO.
—

q FEDERAL CORRECTIONAL INSTITUTION
wv P.O. BOX 1000
© MILAN , MICHIGAN 48160

 

P

ECEIVE

OCT 04 2019

CLERKS CFFICE
U.S. DISTRICT COURT

Case 2:19-cr-20025-GAD-EAS ECF No. 34 filed 10/04/19 PagelD.245

 

   

. RET REO

J ESO DN PM eb
~ al0-0- A

THEODORE ELEVENS COURT HOUSE

92) WEST LAFRNOTTE BLVO

DETROIT, =,

3 a

a at
HICHIGAN WU8326-s

os [fig hyAidenigjftijed fig gg ggoed ff eivnisdtddjy aff spun

3
q

 
